DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias (US 20200080050) in view of Humes (US 5549674).
With respect to claim 13, Nahmias discloses an apparatus and method that utilize a perfusion pump circuit (Figure 1:102) having a cassette (Figure 1:300) and a first pump (Figure 1:11) that pumps perfusion fluid in and out of the cassette.  The perfusion pump circuit is in communication with a perfusion solution filtering device (Figure 1:200) having a hemodialysis filter (Figure 1:20) and a second pump (Figure 1:21) coupled to the cassette.  This is described in at least paragraphs [0158]-[0170] and [0269]-[0272].  Paragraph [0156] states that the cassette holds a tissue or organ (Figure 1:302) for tissue transplantation.  The pump 21 is configured to pump perfusion fluid out the cassette through the hemodialysis filter and then back into the cassette.  The perfusion solution filter device is operated until the organ perfusion is completed, and then the perfusion solution filtering device is disconnected and discarded.  It is unclear, however, if the hemodialysis filter of Nahmias is configured to operate as a hemofilter.
Humes discloses a hollow fiber filter designed to reproduce the ultrafiltration function and transport function of a kidney.  Humes teaches in column 2, lines 3-38 that hemofiltration is often advantageous over hemodialysis because it is a convective process that does not rely on diffusion.  Humes states that hemofiltration improves toxin (e.g. viruses) removal by clearing higher molecular weight molecules and unwanted solutes at the same rate.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the filter 20 used by Nahmias to remove contaminants from the 
 	With respect to the limitation “consisting essentially of”, it is noted that although Nahmias shows in Fig. 1 that the organ perfusion system may include additional structures such as an oxygenator 12, a bubble trap 13 and a heat exchanger 14, those of ordinary skill would have recognized that each of these features may be removed when not necessary or to reduce the cost of assembly and operation.  In other words, it would have been obvious to arrange the modified Nahmias system to consist essentially of a perfusion pump circuit having a cassette and a first pump, a perfusion solution filtering device having a hemofilter and a second pump, input tubing and output tubing.  It is entirely within the ability of one of ordinary skill to choose not to use optional elements (e.g. oxygenator, bubble trap, heat exchanger) based on the organ to be perfused, the goals of the perfusion operation, to reduce costs, to simplify the construction of the system, or for essentially any other reason or for no reason.  Furthermore, it is well established that the phrase “consisting essentially of” occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format.  Unlike the narrow limitation “consisting of”, the term “consisting essentially of” does not exclude features that do not 

	With respect to claim 14, Nahmias and Humes disclose the combiatnio as described above.  Paragraphs [0270]-[0285] of Nahmias teach that the method involves removing a contaminant, such as a virus, from the organ.  The process involves placing the organ in the cassette, operating the perfusion pump circuit and operating the perfusion solution filtering device.  Those of ordinary skill would have found it obvious to transplant the cleaned organ into a patient.  Indeed, paragraph [0500] expressly states that the purpose of Nahmias is to prepare full organs for transplantation.

	With respect to claims 15-17, Nahmias and Humes disclose the combiatnio as described above.  It would have been obvious to use the modified Nahmias method to remove essentially any virus, including hepatitis viruses, from essentially any type of organ, including kidneys.

With respect to claims 18-21, Nahmias discloses an apparatus and method that utilize a perfusion pump circuit (Figure 1:102) having a cassette (Figure 1:300) and a perfusion pump (Figure 1:11) that pumps perfusion fluid in and out of the cassette.  The perfusion pump circuit is in communication with a perfusion solution filtering device (Figure 1:200) having a hemodialysis filter (Figure 1:20) and a pump (Figure 1:21) 
Humes discloses a hollow fiber filter designed to reproduce the ultrafiltration function and transport function of a kidney.  Humes teaches in column 2, lines 3-38 that hemofiltration is often advantageous over hemodialysis because it is a convective process that does not rely on diffusion.  Humes states that hemofiltration improves toxin (e.g. viruses) removal by clearing higher molecular weight molecules and unwanted solutes at the same rate.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the filter 20 used by Nahmias to remove contaminants from the perfusion fluid is operated as a hemofilter.  Humes teaches that hemofiltration is useful because it is a pressure-based operation that does not rely on passive diffusion, and therefore is capable of efficiently removing larger waste molecules.  Humes further states that hemofiltration is recommended because it does not require dialysate solutions that “must be carefully controlled to ensure that their concentrations of biologically essential materials are balanced so that these materials which are present in the blood are retained by the blood”.  

Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive.
Applicant again argues that Nahmias discusses treating tissues, but does not disclose treating an organ.  However, at least paragraphs [0067], [0156] and [0500] of Nahmias expressly state that the perfusion system generates and maintains organs for study and transplantation (“the system can be used to generate human tissue from human cell lines with the scope of transplantations. The cells can be autologous, allologous or heterologous with respect to the patient. The procedures described above can be used in the manufacturing of partial or full organs for transplantation”, emphasis added).  
	Applicant additionally argues that Nahmias is a three pump system, in contrast to the claimed system which only has two (“consisting essentially of…a first pump…[and] a second pump”).  In response, it is noted that Nahmias only requires the third pump when the filter is a hemodialysis filter because the third pump is used to circulate a dialysis fluid.  When Nahmias, in view of Humes, is modified to use a hemofilter instead, the third pump would no longer be needed because one of the advantages of a hemofilter is that it does not require a dialysis fluid.
[AltContent: textbox (Entire third 
perfusion circuit
is no longer 
necessary)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hemodialysis filter replaced by a hemofilter)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    2508
    1920
    media_image1.png
    Greyscale

Accordingly, the modified Nahmias structure “consists essentially of” the perfusion pump circuit (having a cassette and first pump) and the perfusion solution filtering device (having a hemofilter and a second pump).

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799